 1                                                                                       FILED IN THE
                                                                                     U.S. DISTRICT COURT
                                                                               EASTERN DISTRICT OF WASHINGTON
 2

 3
                                                                                Apr 16, 2019
                                                                                    SEAN F. MCAVOY, CLERK

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            EASTERN DISTRICT OF WASHINGTON
 7

 8   VANESSA R.,1                                          No.     4:18-CV-5145-EFS

 9                                   Plaintiff,
                                                           ORDER GRANTING STIPULATED
10
                     v.                                    MOTION FOR REMAND
11

12
     COMMISSIONER OF SOCIAL
13   SECURITY,                                             JUDGMENT: REVERSED AND
                       Defendant.                          REMANDED
14

15

16
             Before the Court, without oral argument, is the parties’ Stipulated Motion for
17

18   Remand, ECF No. 18. The parties ask the Court to remand this case for further

19   administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g).2

20   Additionally, the parties expressly agree that the Administrative Judge shall:
21
                Reevaluate Plaintiff’s symptoms in accordance with Social Security Ruling
22
                 (SSR) 16-3p;
23

24   1   To protect the privacy of social-security plaintiffs, the Court refers to them by first name and last
         initial. See LCivR 5.2(c).
25   2   That section states, in relevant part: “The court shall have power to enter, upon the pleadings
         and transcript of the record, a judgment affirming, modifying, or reversing the decision of the
26       Commissioner of Social Security, with or without remanding the cause for a rehearing.”
         42 U.S.C. § 405(g).




                                    ORDER GRANTING STIPULATED MOTION TO REMAND - 1
 1             Reevaluate the opinion evidence in accordance with 20 C.F.R. § 416.927;
 2
               Reassess Plaintiff’s residual functional capacity in accordance with SSR
 3
                96-8p; and
 4
               Obtain vocational expert evidence and determine whether the vocational
 5

 6              expert evidence is consistent with the Dictionary of Occupational Titles

 7              (DOT) pursuant to SSR 00-4p.

 8         Having considered the parties’ request and the record as a whole, the Court
 9
     grants the Motion and remands this case for further administrative proceedings.
10
     Upon proper presentation, the Court will consider a motion by Plaintiff for attorney
11
     fees under the Equal Access to Justice Act.
12
           Accordingly, IT IS HEREBY ORDERED:
13

14         1.      The parties’ Stipulated Motion for Remand, ECF No. 18, is

15                 GRANTED.
16         2.      Pursuant to 42 U.S.C. § 405(g), this case is REVERSED and
17
                   REMANDED to the Social Security Administration for further
18
                   proceedings consistent with this Order and the parties’ stipulation.
19
           3.      All pending motions are DENIED AS MOOT.
20

21         4.      All hearings and other deadlines are STRICKEN.

22         5.      JUDGMENT is to be entered in Plaintiff’s favor.

23         6.      The case shall be CLOSED.
24
           //
25

26




                               ORDER GRANTING STIPULATED MOTION TO REMAND - 2
 1            IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and
 2
     provide copies to all counsel.
 3
              DATED this              16th     day of April 2019.
 4

 5                                              s/Edward F. Shea
 6
                                                 EDWARD F. SHEA
                                         Senior United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     Q:\EFS\Civil\2018\18-CV-5145;Vanessa R. Order Granting Stipulated Mtn Remand.LC01.docx

                                          ORDER GRANTING STIPULATED MOTION TO REMAND - 3
